DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to a method for processing a narrative comprising text generated by an artificial Intelligence (AI) based natural language generator to more clearly convey a desired intended semantic content of the generated narrative and/or to generate learning data for use by the natural language generator to improve its text generating operation, classified in G06F 40/56.
II. Claims 22-25, drawn to a method for processing a virtual animated character’s spoken communication dialog in an animated gaming or movie presentation environment prepared by an animator graphic artist, to generate a directive to the animator graphic artist on how he/she might modify the animated character’s future spoken or displayed communications to more clearly convey a semantic content intended, for purposes of preparing spoken or displayed communications correlated to the plot and theme of the animated gaming or movie presentation, classified in G06F 40/35.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods for analyzing natural language to more clearly convey a desired intended semantic content. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together or can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The separate classification of inventions I and II and unrelated applications of the general concept of improving the semantic content of communications would be a serious search and/or examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







BLA 2/17/21
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656